NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SCOTT TIMBER COMPANY,
Plaintiff-Appellee,

V.

UNITED STATES,
Defendant-Appellant.

2011-5092

Appeal from the United States Court of Federa1
Claims in case no. 05-CV-708, Judge Charles F. LettoW.

ON PETITION FOR PANEL REHEARING AND
REHEARING EN BANC

Before RADER, Chief Judge, NEWMAN, LoURlE, DYK,
PRosT, MooRE, O’MALLEY, REYNA, and WALLACH, Circwlt
Judges.

PER CURIAM.

WALLACH, Circuit Judge, dissents, without opinion,
from the denial of the petition for rehearing en banc.

SCOTT TIMBER COMPANY V. US 2

ORDER

A combined petition for panel rehearing and rehear-
ing en banc was filed by Plaintiff-Appellee, and a response
thereto was invited by the court and filed by Defendant-
Appellant. The petition for panel rehearing was consid-
ered by the panel that heard the appeal, and thereafter
the petition for rehearing en banc, response, and brief of
amicus curiae Timber Products Company were referred to
the circuit judges who are authorized to request a poll of
whether to rehear the appeal en banc. A poll was re-
quested, taken, and failed.

Upon consideration thereof,
IT Is ORDERED THAT:

(1) The petition of Plaintiff-Appellee for panel
rehearing is denied.

(2) The petition of Plaintiff-Appellee for re-
hearing en banc is denied.

(3) The mandate of the court will issue on March 1,
2013.

FoR THE CoURT

February 22, 2013 /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Ellen M. Lynch, Esq. U FlLED
Alan I. Salvman, Esq. ‘S'TS?‘E§B€§A‘E"